Adams, Judge,
delivered the opinion of the court.
This was a suit against the defendant Henrietta Bruns, as administratrix of Bernard Bruns, deceased, and against the other defendants as sureties of Bernard Bruns on his bond as administrator of the estate of Francis Geisberg, deceased. The answers were general denials of all the allegations of the petition.
Upon the trial the plaintiff introduced the order of the County Court showing his appointment as public administrator of Cole county, and his bond given as public administrator, and an order of the County Court directing him to take charge of the estate of Geisberg, deceased, the former administrator having died. He also read in evidence, without objection, the bond given by Bruns, deceased, as administrator of Geisberg, and the defendants as his sureties; and evidence conducing to show the breaches of this bond as charged in the petition and the' amount of assets not accounted for.
The plaintiff asked two instructions which covered the case as alleged in the petition. The defendants asked fifteen instructions, which it is unnecessary to recite, as, taking them together, they amounted to a direction to the jury that, upon the evidence given, they must find for the defendants.
I have examined this record carefully, and can see no objections to any of the evidence given on the part of plaintiff. It seems to have fully made out the case as laid in the petition. •
Upon the whole record, the judgment is for the right party. Let it be affirmed.
The other judges concur.